DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2018/026362 filed 4/6/2018.
Acknowledgment is made of Provisional application No. 62/482,876, filed on Apr.
7, 2017.
Claims 1-3, 5-8, 10, 12, 14-21, 23, 25, 31 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni et al. (US 2010/0068330). 
Regarding claim 1: Martinoni is directed to a flame retardant polymer composition comprising:
a polymer 
a flame retardant ([0073])
a high aspect ratio particulate mineral. Specifically, the composition comprises particles having an aspect ratio of at least about 5:1 (abstract). 
While a specific composition comprising the flame retardant additive at [0073] is not mentioned, i.e. the flame retardant is listed among a list of options, it would have been obvious to have selected such a composition since a polymer, flame retardant, and high aspect ratio particulate mineral are all disclosed as suitable. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 1. 
Regarding claim 2: The polymer is preferably a polyamide ([0065])
Regarding claim 3: The polymer is present in an amount of at least about 50 to less than 80% based on the total weight of the composition ([0064]). 
Regarding claim 15: High aspect ratio particles of wollastonite are disclosed at [0058].
Regarding claim 25: While Martinoni doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art understand these properties are a result of addition of a flame retardant, reinforcing material, and high aspect ratio particulate filler, respectively. Therefore, a particular amount of flame retardant, reinforcing material, and high aspect ratio particulate filler which is essentially the same in Martinoni is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art, resulting in a composition having the claimed flame retardancy rating, flexural modulus and spiral flow length. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a flame retardant, reinforcing material, and high aspect ratio particulate filler, resulting in a composition having a flame retardancy rating, flexural modulus and spiral flow length within the scope of the claims.


Claims 1-3, 14, 16-21, 23, 25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2019/0256684) in view of Mas et al. (WO 2016/034455). 
Regarding claim 1: Konishi is directed to a flame retardant polymer composition comprising:

a flame retardant additive ([0090])
a particulate mineral. Specifically, minerals of wollastonite, talc, kaolin, mica are disclosed ([0056]), which can have an average particle diameter ([0061]) (equivalent to a particulate mineral).    
While a high aspect ratio is mentioned with respect to the fiber filler, an aspect ratio of the particulate fillers is not mentioned. 
Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness (p. 4 Mas), and is therefore equivalent to a high aspect ratio. 
One skilled in the art would have been motivated to have selected the mica of Mas as the mica of choice in Konishi to improve one or more mechanical properties, for examples impact resistance and flexural modulus (p. 4 Mas). This is relevant since Konishi is directed to articles having improved tensile strength ([0106] Konishi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the mica of Mas as the particulate filler of choice in Konishi. 
Regarding claim 2: Konishi is directed to a polyamide composition. 
Regarding claim 3: The composition comprises at least a polyamide and inorganic filler, such that the inorganic filler is added in an amount of 30 mass% or more relative 
Regarding claim 14: Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. 
Regarding claim 16: Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness (p. 2 Mas), and is therefore equivalent to a high aspect ratio. 
Regarding claim 17: The d50 value of the talc is preferably 0.5 to 5.0 µm (p. 1-2 Mas). 
Regarding claim 18: The d95 value is 5-15 µm (p. 21 Mas). 
Regarding claim 19: The BET surface area is 10-25 m2/g (p. 6 Mas). 
Regarding claim 20: The lamellarity index is at least about 2.8 (p. 6 Mas). 
Regarding claim 21: The d50 value measured by sedigraph is 2.4 µm in Ex. 1 (Table 1 Mas). Further, the d50 value ranges from 0.5-5.0 µm (p. 2 Mas). 
Regarding claim 23: The inorganic filler including high aspect ratio talc is present in an amount of 30-40 mass% relative to 100 mass% polyamide (abstract Konishi), which is equivalent to 23-28 wt% inorganic filler based on the total weight of the composition. 
Regarding claim 25: While Konishi/Mass doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art 
Regarding claim 31: Articles are disclosed that are made from the composition ([0037] Konishi). 


Claims 1-3, 5, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzi et al. (US 2008/0033079) in view of Mas et al. (WO 2016/034455). 
Regarding claim 1: Costanzi is directed to a flame retardant polymer composition comprising:
a polymer

a particulate filler including kaolin, chalk, mica, wollastonite, and talc ([0059] Costanzi). 
An aspect ratio of the particulate fillers is not mentioned. 
Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness ([0011] Mas), and is therefore equivalent to a high aspect ratio. 
One skilled in the art would have been motivated to have selected the mica of Mas as the mica of choice in Costanzi to improve one or more mechanical properties, for examples impact resistance and flexural modulus ([0016] Mas). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the mica of Mas as the particulate filler of choice in Costanzi. 
Regarding claim 2: Costanzi is directed to a polyamide composition. 
Regarding claim 3: The polyamide is present in an amount of 15-95% by weight based on the total weight of the composition. See claim 1 of Costanzi. 
Regarding claim 5: The flame retardant is a phosphorous containing compound of aluminium hypophosphite.
Regarding claim 25: While Costanzi /Mass doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art .


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni as applied to claim 1 above, and further in view of Kenny et al. (US 2015/0094409).
Regarding claim 6: Martinoni mentions a flame retardant, although doesn’t specify the flame retardant is an intumescent. 
Kenny is directed to a flame retardant intumescent composition comprising thermoplastic polymers including polyamides ([0029] Kenny). One skilled in the art would have been motivated to have selected an intumescent flame retardant in . 


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi or Costanzi in view of Mass as applied to claim 1 above, and further in view of Kenny et al. (US 2015/0094409).
Regarding claim 6: Konishi and Costanzi mention a flame retardant, although doesn’t specify the flame retardant is an intumescent flame retardant. 
Kenny is directed to a flame retardant intumescent composition comprising thermoplastic polymers including polyamides ([0029] Kenny). One skilled in the art would have been motivated to have selected an intumescent flame retardant in Marinoni since it swells when heated and assists in extinguishing flames ([0022] Kenny). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an intumescent flame retardant in the composition of Konishi and Costanzi. 


Claims 7-8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi or Costanzi in view of Mass as applied to claim 1 above, and further in view of Roth et al. (US 2016/0053115).
Regarding claim 7: Neither Konishi nor Costanzi mention any of the specific flame retardants of claim 7. 
Roth is directed to a polyamide composition that comprises a talc filler used for making glow plugs. The flame retardants include a mixture of red phosphorous and dialkylphosphinic salt. One skilled in the art would have been motivated to have selected the flame retardants of Roth as the flame retardants of choice in Konishi and Costanzi since they are halogen free and at the same time provide good fire protection properties ([0016] Roth). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a mixture of red phosphorous and dialkylphosphinic salt as the flame retardant of choice in Konishi and Costanzi. 
Regarding claim 8: The composition comprises 1-10% by weight red phosphorous and 0.15-6% by weight dialkylphosphinic salt based on the total weight of the composition ([0002]-[0004] Roth). It follows the total flame retardant is added in an amount of 1.15-16% by weight of the composition. 
Regarding claim 10: Both Konishi and Costanzi mention the composition comprises glass fibers, although doesn’t mention the claimed fiber length and diameter.

Regarding claim 12: Both Konishi and Costanzi mention the composition comprises glass fibers, although doesn’t mention a specific amount of glass fibers.
The working examples of Roth utilize 26% by weight glass fibers based on the total weight of the composition (Table Roth). One skilled in the art would have been motivated to have selected this amount in Konishi and Costanzi for improved modulus of elasticity and tensile at break, as demonstrated in the working examples. Therefore, it would have been obvious to one skilled in the art to have utilized 26% by weight glass fibers. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768